NUMBER 13-14-00637-CR

                            COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


MARTIN RANGEL,                                                              Appellant,

                                           V.

THE STATE OF TEXAS,                                                          Appellee.


                    On appeal from the 117th District Court
                          of Nueces County, Texas.



                        ORDER ABATING APPEAL
              Before Justices Rodriguez, Garza, and Longoria
                             Order Per Curiam

      This cause is currently before the Court on appellant’s motion to abate this appeal.

According to this pleading, appellant has been released from incarceration. Appellant’s

counsel asserts that he has been unable to communicate with appellant since his release.

According to this motion, counsel for appellant cannot proceed with the appeal without

contact with him.
       This sequence of events requires us to effectuate our responsibility to avoid further

delay and to preserve the parties' rights. See TEX. R. APP. P. 37.3(a)(1). Accordingly,

this appeal is ABATED and the cause REMANDED to the trial court. Upon remand, the

trial court shall utilize whatever means necessary to make appropriate findings and

recommendations concerning the following: (1) whether appellant can be located; (2)

whether appellant has abandoned his appeal; and (3) if any other orders are necessary

to ensure the proper and timely pursuit of appellant’s appeal.

       The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

clerk's record. Furthermore, the trial court shall cause a supplemental reporter's record

of any proceedings to be prepared. The supplemental clerk's record and supplemental

reporter's record, if any, shall be filed with the Clerk of this Court within thirty days from

the date of this order.

       IT IS SO ORDERED.

                                                         PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
7th day of July, 2015.




                                              2